DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 09/01/2022:
Claims 1, 6, 16and 18 have been amended. 
Claim 10 has been canceled. 
The previous 102 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 11-13 and 20 are objected to because of the following informalities:  Claims 11-13 and 20 have to be amended to depend on claim 1 instead of claim 10 since claim 10 has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori in view of US Patent Application Publication 2012/0312614 to Fujiwara et al.
With respect to claim 1, Nakamori teaches a battery case 1 for at least one battery module V comprising 
a frame-like support structure 30 suitable to be interconnected to an electric vehicle, 
the frame-like support structure 30 encompassing a frame opening and 
a tub-shaped insert 10, which is arranged in the frame opening and interconnected to the frame-like support structure 30, 
a closure 20 suitable to close the tub-shaped insert 10 to form a compartment for the at least one battery module V (Nakamori: Sections [0023]-[0044]; Figs. 1-4). 

Nakamori does not specifically teach the battery, wherein the tub-shaped insert comprises at least one base section comprising at least one cooling means which in an assembled position is in thermal contact with the at least one battery module arranged in the tub-shaped insert. 
However, Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert) comprises at least one base section 15b (the support portions), and a cooling space 18 between the base section 15b (the support portions) and the lower plate 14 (the frame-like support structure), which in an assembled position is in thermal contact with the at least one battery module 12 arranged on the base section 15b in the upper plate 15 (Fujiwara et al.: Section [0029]; Fig. 4). In this case, the cooling means is formed by the base section 15b (the support portions) and the cooling space 18 under the base section 15b (the support portions), and the base section 15b (the support portions) is a part of the upper plate 15 (the tub-shaped insert). In other words, the base section 15b (the support portions) is acting as a cooling plate or cooling means in the battery system.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 2, Nakamori teaches the battery, wherein the frame-like support structure 30 comprises two first outer beams 33&34 and 36&37 extending in a first spatial direction and two second outer beams 31&32 and 35 extending in a second spatial direction arranged essentially perpendicular to the first spatial direction, the first (33&34 and 36&37) and second (31&32 and 35) beams forming a load bearing structure encompassing the tub-shaped insert 10 circumferentially (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 3, Nakamori teaches the battery, wherein the frame-like support structure 30 doesn’t have in a top view an in principle rectangular shape. 
However, changes in size or shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

With respect to claim 4, Nakamori teaches the battery, wherein the frame-like support structure 30 in a top view comprises at least one recess extending inwardly, wherein the tub-shaped insert 10 follows the contour of the recess (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 5, Nakamori teaches the battery, wherein at least one of the first (33&34 and 36&37) and/or the second (31&32 and 35) beams comprises a flange 13 to attach the battery case 1 to a chassis of a vehicle (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 6, Nakamori teaches the battery, wherein at least one of the first (33&34 and 36&37) and/or the second (31&32 and 35) beams comprises at least one reinforcing element 39 arranged laterally along the respective the first (33&34 and 36&37) and/or the second (31&32 and 35) beam (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 7, Nakamori teaches the battery, wherein at least one of the first (33&34 and 36&37) and/or the second (31&32 and 35) beams comprises a hollow cross-section having at least one cell (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 8, Nakamori does not specifically teach the battery, wherein the frame-like support structure is used to distribute a cooling agent. 
However, Fujiwara et al. teach a support plate supports battery modules includes a lower plate 14 (the frame-like support structure) is used to distribute a coolant (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 11, Nakamori does not specifically teach the battery, wherein the at least one cooling means is a cooling plate which is arranged inside or outside the compartment. 
However, Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert) is a cooling plate in contact with the battery module which is arranged inside the compartment (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 12, Nakamori does not specifically teach the battery, wherein the base section of the tub-shaped insert comprises at least one first recess in which the at least one cooling means is arranged. 
However, Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert), wherein the base section of the upper plate comprises a recess which is the cooling means (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 13, Nakamori does not specifically teach the battery, wherein the battery case comprises a bottom which is interconnected to the frame like support structure. 
However, Fujiwara et al. teach a support plate supports battery modules includes the bottom of the lower plate 14 (the battery case comprises a bottom) which is interconnected to the lower plate 14 (the frame like support structure) (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 14, Nakamori does not specifically teach the battery, wherein a hollow is arranged between the bottom and the tub-shaped insert and is used to distribute a cooling agent. 
However, Fujiwara et al. teach a support plate supports battery modules includes a cooling space 18 (a hollow) is arranged between the bottom of the lower plate 14 and the upper plate 15 (the tub-shaped insert) and is used to distribute a cooling agent (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 15, Nakamori does not specifically teach the battery, wherein the hollow is fluidly interconnected to at least one of the outer beams and/or inner beams. 
However, Fujiwara et al. teach a support plate supports battery modules includes the cooling space 18 (the hollow) is fluidly interconnected to the ribs 15c and 15d (the inner beams) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 16, Nakamori teaches the battery, wherein at least one second inner beam 125 is arranged in the second direction interconnecting two first outer beams (33&34 and 36&37) arranged opposite to each other (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

However, Fujiwara et al. teach a support plate supports battery modules includes the cooling space 18 (the hollow) is fluidly interconnected to the ribs 15c and 15d (the inner beams) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 17, Nakamori does not specifically teach the battery, wherein at least one first and/or second inner beam is arranged in a channel of the tub-shaped insert. 
However, Fujiwara et al. teach a support plate supports battery modules includes the ribs 15c and 15d (the inner beams) is arranged in a channel of the upper plate 15 (the tub-shaped insert) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 18, Nakamori does not specifically teach the battery, wherein the channel is arranged in a strut-like protrusion of the tub-shaped insert emerging above the base section. 
However, Fujiwara et al. teach a support plate supports battery modules includes the ribs 15c and 15d (the channel) is arrange in a strut-like protrusion of the upper plate 15 (the tub-shaped insert) emerging above the lower plate 14 (the base section) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 19, Nakamori teaches the battery, wherein the second inner beam 125 is arranged inside the tub-shaped insert (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 20, Nakamori does not specifically teach the battery, wherein the base section is a sandwich construction comprising an inner layer and an outer layer and a core arranged there between. 
However, Fujiwara et al. teach a support plate supports battery modules includes the base section is a sandwich construction comprising the bottom of the upper plate 15 (an inner layer) and the bottom of the lower plate 14 (an outer layer) and the ribs 14 (a core) arranged there between (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 22, Nakamori teaches a battery pack comprising at least one battery case and at least one battery cell arranged in the compartment (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 23, Nakamori teaches a vehicle comprising the battery pack (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori in view of US Patent Application Publication 2012/0312614 to Fujiwara et al. in further view of US Patent Application Publication 2008/0160394 to Takasaki et al.
With respect to claim 9, Nakamori further teaches the battery, wherein the tub-shaped insert 10 is at least partially made from resin (a fiber reinforced plastic material) (Nakamori: Section [0038]). 

Nakamori does not specifically teach the tub-shaped insert 10 is at least partially made from a fiber reinforced plastic material.
However, Takasaki et al. teach a structure for mounting batteries onto electric vehicles comprising a battery case, wherein the battery case comprising a battery tray and a battery cover, and the battery case is made from polybutylene resin including glass fibers (Takasaki et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Takasaki et al. with the motivation of having a means such the glass fibers in the resin would improve the protection of the battery case.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori in view of US Patent Application Publication 2012/0312614 to Fujiwara et al. in further view of US Patent Publication 6,225,778 to Hayama et al.
With respect to claim 21, Nakamori does not specifically teach the battery, wherein the closure comprises a multi-layer construction with a first layer made from sheet metal and thereto attached second layer made from fiber reinforce plastic material. 
However, Hayama et al. teach a battery container (the closure) comprises a multi-layer construction with a first layer made from metal plate and thereto attached second layer made from a resin sheet (Hayama et al.: Column 9, Lines 42-51).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Hayama et al. with the motivation of having a means such insulate the flat battery cell and the circuit board contained therein.

Response to Arguments
Applicant’s arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Fujiwara with Nakamori would not have a “tub-shaped insert comprises at least one base section comprising at least one cooling means.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert) comprises at least one base section 15b (the support portions), and a cooling space 18 between the base section 15b (the support portions) and the lower plate 14 (the frame-like support structure), which in an assembled position is in thermal contact with the at least one battery module 12 arranged on the base section 15b in the upper plate 15 (Fujiwara et al.: Section [0029]; Fig. 4). In this case, the cooling means is formed by the base section 15b (the support portions) and the cooling space 18 under the base section 15b (the support portions), and the base section 15b (the support portions) is a part of the upper plate 15 (the tub-shaped insert). In other words, the base section 15b (the support portions) is acting as a cooling plate or cooling means in the battery system.
Therefore the rejections will be maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/2/2022